DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,055,249. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-2, current application
Claim 1, ‘249 patent
1. An apparatus, comprising: a plurality of solid state drives; and a logic circuit coupled to the plurality of solid state drives and configured to: convert first commands received in the apparatus into second commands forwarded to the plurality of solid state drives;
1. A solid state drive, comprising: a drive aggregator; and a plurality of component solid state drives connected to the drive aggregator, each of the component solid state drives having a controller capable of processing commands from host systems;

wherein a first component solid state drive in the plurality of component solid state drives is configured for a first optimization; wherein a second component solid state drive in the plurality of component solid state drives is configured for a second optimization; and
monitor conversion of the first commands to the second commands to identify a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and
wherein the drive aggregator is configured to: convert using an address map addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives; monitor data access in the plurality of component solid state drives to identify a first dataset and a second dataset; and
move the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
adjust the address map to host the first dataset in the first component solid state drive according to the first optimization and host the second dataset in the second component solid state drive according to the second optimization different from the first optimization.
2. The apparatus of claim 1, further comprising: an address map, wherein prior to the identification of the dataset having the access pattern, the address map is configured to host the dataset on the first solid state drive; and in response to the identification of the dataset having the access pattern, the address map is updated to host the dataset on the second solid state drive.



Both the current claim 1 and claim 1 of the ‘249 patent disclose an apparatus, comprising: a plurality of solid state drives; and a logic circuit coupled to the plurality of solid state drives and configured to: convert first commands received in the apparatus into second commands forwarded to the plurality of solid state drives (while the language in the ‘249 patent claim concerns the conversion of addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives, it is respectfully submitted that this is not patentably distinct from the corresponding language of the current claim 1); monitor conversion of the first commands to the second commands to identify a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and move the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
Claim 1 of the ‘249 patent also discloses converting using an address map addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives. While the current claim 1 does not explicitly disclose an address map, the current claim 2 does disclose this limitation.
Further, claim 1 of the ‘249 patent discloses a drive aggregator, as opposed to the more general “logic circuit” of the current claim 1; also, the current claim 1 does not disclose each of the component solid state drives having a controller capable of processing commands from host systems, as is disclosed in claim 1 of the ‘249 patent. In this respect, the current claim 1 appears to be broader than claim 1 of the ‘249 patent.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the ‘249 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 9-10, current application
Claim 9, ‘249 patent
9. A method, comprising: converting, by a logic circuit coupled to a plurality of solid state drives in an apparatus, first commands received in the apparatus into second commands; forwarding the second commands to the plurality of solid state drives;
9. A method, comprising: providing a solid state drive having a drive aggregator and a plurality of component solid state drives connected to the drive aggregator, each of the component solid state drives having a controller capable of processing commands from host systems; converting, by the drive aggregator using an address map addresses received in the driver aggregator into addresses in the plurality of component solid state drives in forwarding commands received in the drive aggregator to the plurality of component solid state drives;
identifying, based on the converting the first commands to the second commands, a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and
identifying a first dataset and a second dataset based on monitoring data access in the plurality of component solid state drives; configuring a first component solid state drive in the plurality of component solid state drives for a first optimization of memory operations; configuring a second component solid state drive in the plurality of component solid state drives for a second optimization of memory operations; and
moving the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
adjusting, by the drive aggregator, the address map to: host the first dataset in the first component solid state drive according to the first optimization; and host the second dataset in the second component solid state drive according to the second optimization different from the first optimization.
10. The method of claim 9, further comprising: updating, in response to the identification of the dataset having the access pattern, an address map to host the dataset on the second solid state drive, wherein prior to the identification of the dataset having the access pattern, the address map is configured to host the dataset on the first solid state drive.



Both the current claim 9 and claim 9 of the ‘249 patent disclose converting, by a logic circuit coupled to a plurality of solid state drives in an apparatus, first commands received in the apparatus into second commands; forwarding the second commands to the plurality of solid state drives (while the language in the ‘249 patent claim concerns the conversion of addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives, it is respectfully submitted that this is not patentably distinct from the corresponding language of the current claim 9); identifying, based on the converting the first commands to the second commands, a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and moving the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
Claim 9 of the ‘249 patent also discloses converting using an address map addresses received in the driver aggregator into addresses in the plurality of component solid state drives to forward commands received in the drive aggregator to the plurality of component solid state drives. While the current claim 9 does not explicitly disclose an address map, the current claim 10 does disclose this limitation.
Further, claim 9 of the ‘249 patent discloses a drive aggregator, as opposed to the more general “logic circuit” of the current claim 9; also, the current claim 9 does not disclose each of the component solid state drives having a controller capable of processing commands from host systems, as is disclosed in claim 9 of the ‘249 patent. In this respect, the current claim 9 appears to be broader than claim 9 of the ‘249 patent.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the ‘249 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 16-17, current application
Claim 17, ‘249 patent
16. A device, comprising: a host interface; a plurality of drive interfaces; and a logic circuit coupled between the host interface and the plurality of drive interfaces and configured to: convert first commands received in the host interface from a host system into second commands;
17. A driver aggregator, comprising: at least one host interface configured to communicate with a host system; a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively, including a first component solid state drive configured for a first optimization of memory operations and a second component solid state drive configured for a second optimization of memory operations; and
forward the second commands to a plurality of solid state drives via the plurality of drive interfaces respectively;
a translation logic coupled between the at least one host interface and the plurality of drive interfaces; wherein the translation logic is configured to operate an address map to convert addresses received in the at least one host interface into addresses in the plurality of component solid state drives in forwarding commands received in the at least one host interface to the plurality of drive interfaces; and
identify, based on conversion of the first commands to the second commands, a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and move the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
wherein the drive aggregator is further configured to monitor data access in the plurality of component solid state drives to identify a first namespace and a second namespace, and to adjust the address map to host the first namespace in the first component solid state drive according to the first optimization and host the second namespace in the second component solid state drive according to the second optimization different from the first optimization.
17. The device of claim 16, further comprising: an address map, wherein in response to the identification of the dataset having the access pattern, the logic circuit is configured to update the address map to host the dataset on the second solid state drive.



Both the current claim 16 and claim 17 of the ‘249 patent disclose a device, comprising: a host interface; a plurality of drive interfaces; and a logic circuit coupled between the host interface and the plurality of drive interfaces and configured to: convert first commands received in the host interface from a host system into second commands; (in claim 17 of the ‘249 patent, the translation logic is configured to operate an address map to convert addresses received in the at least one host interface into addresses in the plurality of component solid state drives in forwarding commands received in the at least one host interface to the plurality of drive interfaces; while this language is different, it is not patentably distinct from that of the current claim 16 in that the result is similar); forward the second commands to a plurality of solid state drives via the plurality of drive interfaces respectively; identify, based on conversion of the first commands to the second commands, a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive; and move the dataset from the first solid state drive to the second solid state drive in response to identification of the dataset having the access pattern.
Claim 17 of the ‘249 patent also discloses an address map used for determining where the commands are forwarded. While the current claim 16 does not appear to disclose this limitation, the current claim 17 discloses an address map which is configured to host datasets on given solid state drives in the system.
Also, claim 17 of the ‘249 patent more specifically discloses a driver aggregator, as opposed to a logic circuit as in claim 16 of the current application. Therefore, the current claim 16 appears to be drawn to a broader scope than claim 17 of the ‘249 patent.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. However, claims 1-2, 9-10, and 16-17 are currently rejected based on non-statutory double patenting grounds. Claims 3-8, 11-15, and 18-20 are objected to as depending on rejected claims, but otherwise incorporating by reference the allowable subject matter of their antecedent claims.

The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest an apparatus configured to identify a dataset hosted in a first solid state drive among the plurality of solid state drives, the dataset identified to have an access pattern that is more efficient to be accessed from a second solid state drive among the plurality of solid state drives than from the first solid state drive.
Further, it would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the above-noted limitations with the remaining limitations of the claim.

Note that independent claims 9 and 16 contain the corresponding limitations of claim 1 as shown above; therefore, they are regarded as containing allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colrain et al. (US 9,262,490) discloses adaptive routing of data based on changes in access patterns and server conditions.
Halleck et al. (US 2016/0179730) discloses changing the width of a throughput.
Pantalone et al. (US 2005/0144401) discloses governing access to a shared memory resource based on requested priorities from each of a plurality of CPUs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184